Citation Nr: 1505148	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to April 28, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a hearing held at the RO in November 2014.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has testified that his PTSD symptomatology has worsened since his most recent examination in April 2014.  Specifically, he has alleged ongoing symptoms with frequent flashbacks and nightmares about 4-5 times a week with more frequent suicidal ideations, increasing sleep problems, isolation from others, trouble remembering things, and mistrustfulness of his spouse.  In view of the foregoing, an additional examination addressing the current nature and severity of the Veteran's PTSD is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, upon remand, updated VA treatment records should be obtained. 
38 U.S.C. § 5103A; see also Bell. v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since April 2014.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.   

3.  Following the completion of the above, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and provided with an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


